Case 6:18-cv-01313-RBD-GJK Document 30 Filed 04/15/19 Page 1 of 2 PageID 187



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION


CHRISTIAN CARE MINISTRY INC.,

                   Plaintiff,

v.                                                    Case No: 6:18-cv-1313-Orl-37GJK

SURECO INSURANCE AGENCY, INC.,
SURECO HEALTH AND LIFE
INSURANCE AGENCY, INC.,
SURECARE, INC. and JOHN DOES 1-
10,

                   Defendants.


                                        Order

      This cause is before the Court on the Plaintiff’s Agreed Motion to Modify Case

Management Report and Scheduling Order Regarding Expert Disclosure Deadlines and

Memorandum in Support Thereof (Doc. 28 (“Motion”).) Having considered the

Plaintiff’s motion, it is hereby ORDERED AND ADJUDGED:

         1. The Plaintiff’s Agreed Motion to Modify Case Management Report and

            Scheduling     Order   Regarding     Expert    Disclosure   Deadlines     and

            Memorandum in Support Thereof (Doc. 28) is GRANTED.

         2. The Plaintiff’s deadline to file their expert witness disclosure and report is

            extended through and including July 12, 2019. The Defendants’ expert

            witness disclosure and report deadline is extended through and including

            August 16, 2019.
Case 6:18-cv-01313-RBD-GJK Document 30 Filed 04/15/19 Page 2 of 2 PageID 188




         3. All other terms and conditions of the Case Management and Scheduling

            Order (Doc. 23) entered November 29, 2018 shall remain in effect. The

            extension noted above may not be used to support any future requested

            extensions of existing deadlines.

       DONE AND ORDERED in Chambers in Orlando, Florida, on April 13, 2019.




Copies to:
All Counsel of Record
